Citation Nr: 0015182	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection, other 
than on a secondary basis, for back disability.  

3.  Entitlement to secondary service connection for right 
knee disability.  

4.  Entitlement to secondary service connection for back 
disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993.  

In May 1993, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, denied service connection 
for left knee disability ("residuals of left knee injury") 
and for back disability.  Following pertinent notice from the 
RO the same month, a Notice of Disagreement (NOD) was not 
received within the subsequent year.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the RO.  


FINDINGS OF FACT

1.  In May 1993, the RO denied service connection for left 
knee disability and for back disability; following pertinent 
notice to the veteran the same month, an appeal was not 
initiated.  

2.  The additional evidence received since the unappealed May 
1993 rating denial of service connection for left knee 
disability is cumulative and is not so significant, in its 
entirety, that it must be considered in order to fairly 
decide the claim.  

3.  The additional evidence received since the unappealed May 
1993 rating denial of service connection for back disability 
is cumulative and is not so significant, in its entirety, 
that it must be considered in order to fairly decide the 
claim.  

4.  The claims for secondary service connection for right 
knee disability and for back disability are not legally 
cognizable.  


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed May 1993 rating 
denial of service connection for left knee disability is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  Evidence received since the unappealed May 1993 rating 
denial of service connection, other than on a secondary 
basis, for back disability is not new and material, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The legal criteria for secondary service connection for 
right knee disability and for back disability have not been 
met.  38 C.F.R. § 3.310(a) (1999); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence, Left Knee Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The May 1993 rating 
denial of service connection for left knee disability is 
final, based upon the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991).  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since the May 
1993 decision is new and material under the provisions of 
38 C.F.R. § 3.156(a).  In accordance with 38 C.F.R. 
§ 3.156(a), "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  

In denying service connection for left knee disability in May 
1993, the RO, after noting that the veteran had injured his 
left knee in service in August 1989, observed that no related 
disability was shown when he was examined for separation from 
service.  Evidence in the RO's possession in May 1993 
included the veteran's service medical records.  That 
evidence reflects that in August 1989, the veteran injured 
his left knee in an athletic mishap.  The diagnosis, 
following physical examination, implicated ligamental 
tearing, in response to which the veteran, apparently in 
September 1989, was given a knee brace.  When the veteran was 
seen for follow-up treatment in October 1989, his knee was 
noted to be "Improving".  The report pertaining to the 
veteran's February 1993 service separation examination 
reflects a notation that he had continued to experience 
occasional knee pain in the aftermath of the 1989 left knee 
ligamental injury, although the knee had not given him "any 
major problem[]" since then.  Subsequent to service, the 
veteran failed to report for a pertinent VA examination 
scheduled for May 1993.  

With respect to evidence added to the record since May 1993, 
the veteran's reopened claim, received at the RO in January 
1998, merely asserts that he had a "[k]nee problem[]" which 
was, in essence, of service origin.  The veteran elsewhere 
indicated on the reopened claim that he would "attempt to 
obtain" and "submit" clinical evidence bearing on such 
claimed disability.  Although the RO mailed correspondence to 
the veteran in January 1998 relative to his responsibility to 
submit the same, apparently no such evidence was ever 
submitted.  

The veteran contends, in essence, that he presently has left 
knee disability that originated in service.  In considering 
whether new and material evidence has been submitted to 
reopen his claim for service connection for left knee 
disability, the Board notes that the only conceivable item of 
"evidence" added to the record since May 1993 is the above-
mentioned narrative on his January 1998 reopened claim, which 
cumulative of evidence previously of record.  Moreover, as 
was true at the time of the initial May 1993 rating denial, 
the record contains no evidence showing that the veteran has 
a chronic left knee disorder now.  Evidence of such character 
is prerequisite to any favorable claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Further, to whatever extent the above-cited 
narrative on the veteran's January 1998 reopened claim 
represents his personal view that he now has chronic left 
knee disablement of service origin, the Board would observes 
that he is, as a lay person, not competent to provide an 
opinion that requires medical expertise.  See Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  It is therefore concluded that evidence that is both 
new and material, i.e., no item of evidence that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, in accordance with the above-
cited provisions of 38 C.F.R. § 3.156(a), has been submitted 
in conjunction with the veteran's attempt to reopen his claim 
for service connection for left knee disability.  Therefore, 
his claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

B.  New and Material Evidence, Back Disability

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  The May 
1993 rating denial of service connection for back disability 
is final, based upon the evidence then of record.  
38 U.S.C.A. § 7105.  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since  the 
denial of service connection for back disability in May 1993 
is new and material under the cited provisions of 38 C.F.R. 
§ 3.156(a).  

In denying service connection for back disability in May 
1993, the RO observed that "essentially" the only item of 
service medical evidence bearing on back disability was the 
report pertaining to the veteran's service separation 
examination, when the veteran indicated that he experienced 
occasional spasms in his low back.  The evidence in the RO's 
possession in May 1993 included the veteran's service medical 
records.  That evidence shows that when he was examined for 
service separation in February 1993, his spine was clinically 
evaluated as normal but that he indicated that he 
occasionally experienced "spasms in [his] low back".  
Subsequent to service, the veteran failed to report for a 
pertinent VA examination scheduled for May 1993.  

With respect to evidence added to the record since May 1993, 
the veteran's reopened claim, received at the RO in January 
1998, merely asserts that he had a "back condition" that was 
of service origin.  As the Board noted above, the veteran 
elsewhere indicated on the reopened claim that he would 
"attempt to obtain" and "submit" clinical evidence bearing 
on the claimed disability.  Although the RO mailed 
correspondence to the veteran in January 1998 relative to his 
responsibility to submit the same, apparently no such 
evidence was ever submitted.  

The veteran essentially contends that he now has back 
disability that began in service.  In considering whether new 
and material evidence has been submitted to reopen his claim 
for service connection, other than on a secondary basis, for 
back disability, the Board notes that the only conceivable 
item of "evidence" added to the record since May 1993 is 
the pertinent narrative on his January 1998 reopened claim.  
This assertion is cumulative of the evidence previously of 
record.  Moreover, as was true at the time of the initial May 
1993 rating denial, the current record contains no showing of 
the presence of a current chronic back disorder (involving 
any spinal segment).  As was also noted above, evidence of 
such character is prerequisite to any favorable claim for 
service connection.  See Brammer.  As indicated above, to 
whatever extent the assertions set forth in the veteran's 
January 1998 reopened claim reflect his personal opinion that 
he now has a chronic back disorder related to service, as a 
lay person, he is not competent to provide an opinion that 
requires medical expertise.  See, e.g., Espiritu.  The Board 
therefore concludes that no item of new and material 
evidence, i.e., no item of evidence that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim, in accordance with 38 C.F.R. § 3.156(a), 
has been submitted in conjunction with the veteran's attempt 
to reopen his claim for service connection, other than on a 
secondary basis, for back disability.  Therefore, the claim 
is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

C.  Secondary Service Connection for Right Knee and Back 
Disabilities

Secondary service connection can be granted for disability 
that was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

With respect to the right knee and back disabilities for 
which secondary service connection is sought, the veteran 
ostensibly asserts that each disability is directly 
attributable to service-connected disability.  However, the 
record shows that service connection has not been established 
for any disability.  In view of this, the veteran's two 
claims for secondary service connection are not, in view of 
the provisions of 38 C.F.R. § 3.310(a) set forth above, 
legally cognizable.  Because the law rather than the evidence 
is dispositive of the resolution of each claim for secondary 
service connection, each claim may, and hereby is, denied as 
without legal merit.  See Sabonis, 6 Vet. App. at 430.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for left knee disability is denied.  

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection, other than on a secondary basis, for back 
disability is denied.  



Secondary service connection for right knee disability is 
denied.  

Secondary service connection for back disability is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 

